Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D20-1093 & 3D20-1130
                      Lower Tribunal No. 18-41945
                           ________________


          Milagros Rodriguez and Rodolfo Rodriguez,
                                 Appellants,

                                     vs.

                       Griselda Stanfield, et al.,
                                 Appellees.



      Appeals under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Alan S. Fine, Judge.

     Milagros Rodriguez, and Rodolfo Rodriguez, in proper persons.

      Walter J. Harvey, School Board Attorney, and Jeff James, Assistant
School Board Attorney; and Abigail Price-Williams, Miami-Dade County
Attorney, and Benjamin D. Simon, Assistant County Attorney, for
appellees.


Before LOGUE, SCALES, and MILLER, JJ.

     PER CURIAM.
Affirmed.




            2